     Case: 1:18-cv-01960 Document #: 26 Filed: 06/20/19 Page 1 of 1 PageID #:54

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

HP Tuners LLC
                            Plaintiff,
v.                                                Case No.: 1:18−cv−01960
                                                  Honorable Charles P. Kocoras
Matthew Hauffe
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 20, 2019:


        MINUTE entry before the Honorable Jeffrey T. Gilbert: Status hearing held on
6/20/19 and continued to 7/29/19 at 10:00 a.m. The parties are continuing to exchange
information and discuss the possibility of resolving the case themselves. Mr. Fishbein
appeared on behalf of Plaintiff. If Mr. Fishbein plans to continue to appear as counsel for
Plaintiff, he shall file his appearance of record. Mailed notice(ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
